*45
ORDER

PER CURIAM.
Appellant, Ronald K. Halkmon, appeals the judgment of conviction entered by the Circuit Court of the County of St. Louis after a jury found him guilty of one count of burglary in the first degree, RSMo § 569.160 (1994), assault in the first degree, RSMo 565.050 (1994), and armed criminal action, RSMo § 571.015 (1994). We affirm.
We have reviewed the briefs of the parties and the legal file and find the trial court’s judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. As an extended opinion would serve no jurisprudential purpose, we affirm the trial court pursuant to Rule 30.25(b).